Citation Nr: 0610457	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  90-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for carcinoma of the right 
lung and chronic obstructive pulmonary disease (COPD), as 
residuals of asbestos exposure.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from January 1956 
to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1990 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  In October 1991, the Board 
remanded the claim for evidentiary development.  By an 
October 1995 decision, the Board denied service connection 
for asbestosis.                 

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 1998 Memorandum 
Decision, the Court vacated the Board's October 1995 decision 
and remanded the case to the Board for appropriate action 
consistent with the Court's decision.  A copy of the Court's 
decision has been placed in the claims file.  

In order to comply with the Court's decision, in November 
1998, the Board remanded this case to the RO for additional 
development consistent with the Court's decision.  However, 
because the RO failed to comply with all development 
requested by the Board, in an August 2001 decision, the Board 
again remanded this case for additional development.  In 
August 2004, the Board once again directed that additional 
development be undertaken.  

The Board notes that after his appeal was certified to the 
Board, the appellant submitted private medical records, dated 
in February 2006, and a waiver of review by the agency of 
original jurisdiction (AOJ).  Because review was waived, the 
Board may proceed with its adjudication of this case.



FINDING OF FACT

The appellant does not have carcinoma of the right lung or 
COPD that is attributable to military service, to include any 
in-service asbestos exposure. 


CONCLUSION OF LAW

Carcinoma of the right lung and COPD, claimed to be due to 
asbestos exposure in service, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in January 2004 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the March 
2004 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claim.  The appellant was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing at the RO.  
Quartuccio, 16 Vet. App. at 183, 187.  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations that set forth the criteria for the claim for 
service connection for carcinoma of the right lung and COPD, 
as residuals of asbestos exposure.  The discussions in the 
statement of the case and the supplemental statements of the 
case have further informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 1990, November 1991, June 1992, 
August 1992, January 1994, July 1999, and March 2005, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).        


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

The appellant is seeking entitlement to service connection 
for carcinoma of the right lung and COPD, as residuals of 
asbestos exposure during active military service.  The Board 
has carefully reviewed the evidence and statements made in 
support of the appellant's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the appellant's service connection claim 
and service connection therefore cannot be granted.      

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; 65 Fed Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

With respect to evidence of a current disability, the medical 
evidence of record shows that the appellant has been 
diagnosed with COPD on several occasions, first noted in 
October 1977.  Private outpatient treatment records from St. 
Anthony's Medical Center, from March 1973 to January 1978, 
reflect that in October 1977, the appellant underwent 
pulmonary function studies which were interpreted as showing 
mild obstructive lung disease.  In addition, a private x-ray 
report, dated in March 1990, reflects that an x-ray of the 
appellant's chest was interpreted as showing evidence of 
significant COPD.  Moreover, in November 1991, August 1992, 
January 1994, July 1999, and March 2005 VA examinations, the 
appellant was diagnosed with COPD.  In regard to the 
appellant's carcinoma of the right lung, in a private medical 
statement from S. Brian Kim, M.D., dated in February 1998, 
Dr. Kim stated that the appellant had been diagnosed with 
"adeno" cancer of the lung and had undergone a right lower 
lobe lobectomy in May 1996.  In addition, in the appellant's 
July 1999 VA examination, the pertinent diagnosis was four 
years post surgery for carcinoma of the right lung with 
apparent surgical cure.    

With respect to in-service evidence of COPD and/or carcinoma 
of the right lung, the appellant's service medical records 
are negative for any complaints or findings of COPD and/or 
carcinoma of the right lung.  The records show that in April 
1959, the appellant underwent a separation examination.  At 
that time, the appellant's lungs and chest were clinically 
evaluated as normal.  In addition, an x-ray of the 
appellant's chest was reported to be within normal limits.   

In June 1991, a hearing was conducted at the RO.  At that 
time, the appellant's representative testified that while the 
appellant was in the Navy, he worked as a machinist aboard 
the U.S.S. Charles H. Roam and the U.S.S. Ault, and that 
during that period of time, he was exposed to asbestos.  The 
appellant's representative stated that asbestos was present 
in the insulation sheeting which was placed around the pipes, 
tubing, and ducts in the engine room where the appellant 
usually worked, and throughout the rest of the ship.  
According to the appellant's representative, the appellant 
later developed a lung condition due to his in-service 
asbestos exposure.  The appellant noted his employment 
history and testified that since his discharge, he had not 
worked in any asbestos related environment.  

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he served 
in the United States Navy from January 1956 to April 1959.  
According to the appellant's DD 214, the appellant's last 
duty assignment was aboard the U.S.S. Ault.  In addition, it 
appears that his Military Occupational Specialty (MOS) was as 
a fireman.  Thus, in light of the above, the Board finds that 
the appellant had exposure to asbestos during service.  
However, despite evidence that the appellant currently 
suffers from COPD and the residuals of right lung cancer, and 
that he was exposed to asbestos during active service, the 
Board finds that the weight of the credible medical evidence 
of record establishes that the appellant's COPD and carcinoma 
of the right lung were not caused by any incident of service 
including asbestos exposure.     

As previously stated, VA Manual 21-1, Part VI, para. 7.21(c) 
(October 3, 1997) provides that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In this regard, the 
Board notes that the evidence of record includes diagnoses of 
asbestosis or questionable asbestosis.  In the appellant's 
July 1990 VA examination, the examining physician stated that 
the appellant's exposure to asbestos and his development of 
pre-mature respiratory distress were suspicious of 
asbestosis.  The diagnoses were of emphysema and asbestosis.  
In addition, in September 1992, the appellant underwent a 
chest computerized tomography (CT) scan.  At that time, the 
CT scan was interpreted as showing a less than one centimeter 
size nodular density in the lower left region which was 
possibly a granuloma or nodule of interstitial disease.  
There was no evidence of pleural calcification and small 
cystic spaces were noted, bilaterally, which were probably 
suggestive of interstitial disease.  It was noted that that 
might be due to pneumoconiosis or asbestosis.  The impression 
was of bilateral interstitial disease.  Moreover, private 
medical records from the Ferrell-Duncan Clinic and the Cox 
Medical Center, from November 1991 to November 1996, show 
that in November 1991, the appellant was treated after 
complaining of lung problems for the past 20 years.  At that 
time, he stated that while he was in the Navy, he was exposed 
to asbestos.  The appellant indicated that at present, he had 
been diagnosed with emphysema, asthma, and asbestosis.  
Following the physical examination, he was diagnosed with the 
following: (1) asthmatic bronchitis, (2) COPD, and (3) 
questionable asbestosis.   

Although the evidence of record includes diagnoses of 
asbestosis, the evidence of record is negative for any actual 
radiographic findings of asbestosis or parenchymal lung 
disease.  In this regard, in March 2005, the appellant 
underwent a VA examination which was conducted by a 
pulmonologist.  At that time, the examiner noted that in 
regard to asbestosis, it did not appear that the appellant 
had any evidence for asbestosis based on radiographic and 
biopsy information.  The examiner noted that private 
outpatient treatment records from a Dr. Berry, from March to 
June 1990, showed that in March 1990, the appellant stated 
that he had some kind of lung disease from his asbestos 
exposure.  Tests were performed, including arterial blood 
gases, pulmonary function tests, and chest x-rays.  The 
results of his tests were interpreted as showing severe COPD, 
and it was noted that there was no sign of mesothelioma.  In 
addition, the examiner noted that he had reviewed the July 
1990 VA examination report where the appellant was diagnosed 
with emphysema and asbestosis, and stated that the diagnosis 
should have been emphysema and exposure to asbestos, not 
asbestosis.  The examiner reported that at the time of the 
July 1990 VA examination, the chest x-ray showed no active 
disease.  There were low diaphragms, increased retrosternal 
air space suspicious for emphysema, and there was no evidence 
of interstitial lung disease.  The appellant's Forced Vital 
Capacity (FVC) at that time was 4.21 liters, Forced 
Expiratory Volume in one second (FEV1) was 2.56 liters, and 
FEV1 to FVC was 61 percent, consistent with mild obstructive 
lung disease.      

The Board also notes that upon a review of the September 1992 
CT scan report, although it was noted that there were small 
cystic spaces which were probably suggestive of interstitial 
disease and might be due to pneumoconiosis or asbestosis, 
there is no specific finding of asbestosis.  In addition, 
although the private medical records reflect that in November 
1991, the appellant was diagnosed with questionable 
asbestosis, there was no specific radiographic evidence of 
asbestosis.  Moreover, the Board observes that in July 1993, 
the appellant underwent a bronchoscopy.  Following the 
procedure, tissue slides were negative for malignancy.  The 
slides were subsequently reviewed by a VA physician in 
February 1994 and it was reported that they did not reveal 
any ferruginous body (asbestosis).  Furthermore, in August 
1992, the appellant underwent a VA examination.  At that 
time, pulmonary function tests were compatible with severe 
airflow obstruction.  X-rays were interpreted as showing mild 
hyperinflation and minimally increased markings in the right 
mid lung field.  The examiner stated that there were no 
pleural changes or honey combing.  The diagnosis was of 
obstructive lung disease probably due to asthmatic 
bronchitis, with no evidence of asbestosis on plain chest 
radiograph.   

In January 1994, the appellant underwent a VA examination.  
At that time, chest x-rays were interpreted as showing no 
evidence of plaque formation, and pulmonary function tests 
were interpreted as showing limited lung volumes.  The 
diagnosis was of COPD/chronic bronchitis, severe by history 
and by pulmonary function tests, with resultant severe 
limitation in exercise tolerance.  The examiner also noted 
that the findings on the examination could neither prove nor 
disprove asbestosis as an etiology agent for the appellant's 
symptomatology.  According to the examiner, chest x-rays 
showed no evidence of plaque formation.  However, the 
examiner stated that the appellant's Diffusion Capacity of 
the Lung for Carbon Monoxide (DLCO) was abnormal and did not 
normalize when corrected for lung volume.  The examiner 
indicated that the above result would be suggestive of a 
process other than emphysema and, for that reason, asbestosis 
could not be fully eliminated as an etiologic agent.  
However, in the March 2005 VA examination report, the VA 
examiner stated that he "took issue" with the 
aforementioned opinion.  The March 2005 VA examiner stated 
that with "someone who had fibrotic lung disease," there 
actually may be reduction, which could be in proportion or 
out of proportion.  According to the March 2005 examiner, 
emphysema was clearly reduction out of proportion to the lung 
volume, so he did not agree with the assessment from the 
examiner from the January 1994 VA examination and he opined 
that the appellant's abnormal DLCO was not a factor that 
indicated possible asbestos etiology.  The March 2005 VA 
examiner noted that the pulmonary function test reports at 
the time of the January 1994 VA examination showed moderate 
to severe obstruction, with a diffusion defect, and 
officially the pulmonary function test report stated that 
that suggested emphysema.  There was no evidence of 
interstitial changes.  All of the changes on the chest x-ray 
were consistent with COPD.  The appellant's physical 
examination showed that his chest was clear.  According to 
the March 2005 VA examiner, "there was prolonged expiratory 
phase, and in my opinion, more likely due to COPD than 
asbestos exposure."

In February 1994, the appellant underwent a high resolution 
CT scan without contrast at a VA facility.  The CT scan was 
interpreted as showing no evidence of calcified pleural 
plaque, suspicious pleural thickening, or other changes to 
suggest prior asbestos exposure.  The diagnoses included the 
following: (1) no evidence of significant interstitial 
fibrosis, and (2) no radiographic evidence of prior asbestos 
exposure.

By a November 1998 remand decision, the Board noted that in 
the January 1994 VA examination report, the VA examiner 
commented that if the results of testing such as a CT scan 
were not conclusive as to the etiology of the appellant's 
lung disease, an open lung biopsy would provide such 
conclusive evidence.  The Board noted that although the 
appellant had indicated his willingness to undergo such a 
biopsy, that procedure was not performed due to the risk 
involved.  However, the Board observed that in May 1996, the 
evidentiary picture changed dramatically because at that 
time, the appellant underwent major surgery involving the 
removal of a portion of his right lung and that portion was 
subjected to pathology testing and reports reflecting that 
testing were of record.  The Board noted that it was 
reasonable to assume that the pathology reports and/or 
pathology slides themselves would provide information similar 
to that which would be expected from a biopsy sample.  Thus, 
the Board remanded this case and requested that a pathologist 
provide an opinion regarding whether the medical evidence of 
record, including the pathology reports reflecting the tissue 
slides obtained in conjunction with the appellant's May 1996 
right lower lobectomy, indicated the presence of any 
asbestosis or asbestos-related lung disease.  If the 
pathologist deemed that the actual tissue slides were 
necessary or could be helpful to reach an informed opinion, 
the slides were to be obtained for review.  

In December 2003, a VA pathologist reviewed pathology slides 
of the appellant's lung tumor which was removed in May 1996.  
The slides were recuts because it was the policy of the 
medical institution where the appellant underwent his right 
lower lobectomy to retain the original slides and blocks.  In 
the December 2003 VA Pathology Report, the VA pathologist 
noted receiving the following specimens: (A) lung, right 
lower lobe, and (B), lymph node, right chest.  The 
pathologist stated that upon a review of seven outside slides 
of the appellant's lung, designated right lower lobectomy, 
the diagnoses were the following: (1) infiltrating poorly 
differentiated non-small cell carcinoma, with focal erosion 
into bronchial lumen, (2) centriacinar emphysema, moderate, 
(3) focal interstitial fibrosis and chronic inflammation, 
predominantly peritumoral, and (4) fibrohistiocytic 
proliferation, anthracosis and silicosis of seven hilar lymph 
nodes.  The pathologist also indicated that upon a review of 
one outside slide of the appellant's lymph node and 
fibroadipose tissue, designated from the right chest, the 
diagnosis was the following: fibrohistiocytic proliferation, 
anthracosis, and silicosis.  The pathologist reported that he 
concurred with the assessment reflected in the original 
surgical pathology report from the Cox Medical Center, 
although his review was limited to the eight H&E (hematoxylin 
and esosin) stained slides, and confirmation that that poorly 
differentiated non-small cell carcinoma represented 
adenocarcinoma, would have required sections stained for 
mucin.  According to the pathologist, pleura and hilar 
margins appeared to be free of involvement by tumor, and no 
angiolymphatic invasion was identified.  Regarding the 
question of a possible relation between asbestos exposure and 
the appellant's lung diseases, the pathologist stated that a 
careful microscopic search of the eight histologic slides 
failed to reveal any asbestos or other ferruginous bodies.  

A VA examination was conducted in July 1999.  At that time, 
the VA examiner stated that he was board certified in 
occupational and environmental medicine, as well as 
preventative medicine and public health, and that he was 
familiar with the characteristics of asbestosis.  Following 
the physical examination and a review of the appellant's 
claims file, the examiner concluded that the appellant's 
chest x-rays, CT scans, and pathology report of lung washings 
were not consistent with a pattern of asbestosis.  In 
addition, as previously stated, in the appellant's March 2005 
VA examination, the VA pulmonologist opined that it did not 
appear that the appellant had any evidence for asbestosis 
based on radiographic and biopsy information.  The examiner 
specifically noted that there was no evidence of asbestos 
bodies or asbestosis in the pathology slides of the 
appellant's lung tumor.  In this regard, the examiner 
reported that at the time of the appellant's May 1996 
hospitalization to undergo a right lower lobectomy, although 
private medical records showed that the appellant's initial 
diagnoses included interstitial infiltrate with asbestos 
exposure, the examiner stated that there was no mention in 
the final pathology report of any interstitial lung disease 
or ferruginous bodies.     

In light of the above, the weight of the evidence does not 
support a diagnosis of asbestosis.  Nevertheless, the 
evidence clearly shows that the appellant has COPD and 
carcinoma of the right lung, and the pertinent question is 
whether there is a link between the appellant's currently 
diagnosed COPD and carcinoma of the right lung and the 
appellant's period of military service, to specifically 
include his in-service asbestos exposure.  

In November 1991, the appellant underwent a VA examination.  
The diagnoses included the following: (1) chronic bronchitis, 
(2) chronic obstructive pulmonary disease, (3) abnormal 
pulmonary function test, and (4) history of asbestos 
exposure.  The examining physician noted that it was possible 
that some of the appellant's present ailments were partially 
due to asbestos exposure.  In addition, in the February 1998 
private medical statement from Dr. Kim, Dr. Kim indicated 
that in regard to the appellant's cancer of the lung, no one 
could "pinpoint" the cause of the appellant's cancer.  Dr. 
Kim stated that the appellant's history of asbestos exposure 
certainly had some potential relationship with cancer, but 
that in his opinion, no one could say a definite comment 
about that relationship.  Moreover, in the December 2003 VA 
pathologist report, the pathologist opined that while 
asbestos exposure may have contributed to one or more of the 
appellant's pulmonary diseases, the specific relation between 
those diseases and asbestos, tobacco smoking, and other 
possible contributory factors, was unknown.  

To the extent that the aforementioned opinions are offered to 
show that the appellant's currently diagnosed COPD and/or 
carcinoma of the right lung are related to his in-service 
asbestos exposure, the Board finds that the opinions are 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2005); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (holding that evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  Thus, the Board observes that these 
opinions have no probative value in relation to the 
appellant's claim.                   

In regard to the November 1991 VA examiner's opinion that it 
was possible that some of the appellant's present ailments 
were partially due to asbestos exposure, in addition to this 
opinion being speculative, the Board also notes that in the 
March 2005 VA examination report, the VA pulmonologist noted 
that at the time of the November 1991 VA examination, a chest 
x-ray report indicated that there was no active pulmonary 
disease and that the lungs were clear, suggesting that there 
was no obvious interstitial lung disease by radiographic 
evidence.      

In June 1992, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the Navy, he worked 
in the engine room and was exposed to asbestos.  He gave a 
history of emphysema and bronchitis, and noted that he had 
been diagnosed with asbestosis and lung disease.  The 
physical examination showed scattered wheezes and coarse 
rhonchi.  Pulmonary function tests were interpreted as 
showing severe obstructive impairment with normal to mild 
restrictive function.  An x-ray was taken of the appellant's 
chest and was interpreted as showing emphysema.  The 
diagnoses included the following: (1) chronic bronchitis, (2) 
emphysema, and (3) pulmonary disease related to asbestos 
exposure.  

To the extent that the opinion from the examiner from the 
appellant's June 1992 VA examination is offered to show that 
the appellant's COPD is related to in-service asbestos 
exposure, the Board does not find this opinion as to the 
etiology of the appellant's COPD to be persuasive.  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this regard, 
the Board notes that the VA examiner from the appellant's 
June 1992 VA examination does not cite to any specific 
medical evidence which would support his conclusion.  In 
addition, the Board observes that the VA pulmonologist from 
the appellant's March 2005 VA examination reviewed the June 
1992 VA examination report and noted that he compared the 
appellant's chest x-ray at the time of the June 1992 VA 
examination with the November 1991 x-ray and that it was 
consistent with COPD, and that there were no interval changes 
and there was no mention of interstitial lung disease.  
Moreover, at the time of the appellant's June 1992 VA 
examination, although the evidence of record showed that the 
appellant had been previously diagnosed with asbestosis 
during his July 1990 VA examination, the Board notes that as 
previously stated, there was no actual radiographic findings 
of asbestosis or parenchymal lung disease to support such a 
diagnosis.  Thus, given that the examiner from the 
appellant's June 1992 VA examination did not provide specific 
medical evidence in support of his conclusion that the 
appellant's pulmonary disease was related to asbestos 
exposure, and did not address the fact that there were no 
actual radiographic findings of asbestosis or parenchymal 
lung disease, the Board finds that such medical opinion is of 
diminished probative value as to whether the appellant's COPD 
is related to in-service asbestos exposure.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); see also Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to independently 
assess the weight of the evidence before it).    

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA pulmonologist in the 
March 2005 VA examination report.  In the March 2005 VA 
examination report, the VA examiner stated that according to 
the appellant, at the age of 18, he went into the Navy and 
started smoking.  The examiner indicated that the appellant 
had quit in the early 1970's for seven years and then in the 
1980's for two years, and then finally quit "for sure" in 
1995.  Pertinent to the appellant's smoking, he usually 
smoked about one pack per day and occasionally up to two 
packs per day.  The examiner acknowledged that while the 
appellant was in the Navy, he worked as a machinist and was 
exposed to asbestos.  According to the examiner, after the 
appellant's discharge, he worked at McDonnell Aircraft making 
prefab airplane parts for five and one-half years.  The 
appellant subsequently had a short period with General Motors 
installing windshield washers and then worked for 30 years as 
a barber.  

At the time of the appellant's March 2005 VA examination, the 
appellant had x-rays taken of his chest.  The examiner noted 
that he had reviewed the appellant's x-rays with a 
radiologist.  According to the examiner, he had also compared 
the present x-rays to previous x-rays and he saw no new 
changes.  The appellant had some chronic right basilar 
changes secondary to his previous lobectomy and lung cancer 
surgery.  There was a stable nodular density in the left 
lower lung zone, which could also be due to overlying 
structures.  There were some increased markings in the right 
lower lung zone and right hilar lung zones, but they were 
nonspecific changes.  The examiner noted that according to 
the radiologist, there were chronic bronchitic and 
emphysematous changes and an old calcified granuloma of the 
left lung.  The x-rays were not suggestive of interstitial 
lung disease, but more consistent with obstructive lung 
disease with the surgical loss of the lung tissue on the 
right.  Following the physical examination and a review of 
the appellant's pulmonary function testing, echocardiogram, 
and x-rays, the examiner diagnosed the appellant with the 
following: (1) smoking history, (2) history of asbestos 
exposure, (3) hypertension, (4) type 2 diabetes mellitus, (5) 
gastroesophageal reflux disease, (6) bronchogenic cancer 
status post right lower lobectomy, cured at present; no 
evidence of recurrence, (7) severe chronic obstructive 
pulmonary disease with an asthmatic component secondary to 
smoking history, with mild pulmonary hypertension, (8) 
dyspnea on exertion secondary to above, and (9) chronic cough 
secondary to above.       

In summary, the March 2005 VA examiner indicated that the 
appellant had a significant smoking history and he also had 
what appeared to be a fairly well documented asbestos 
exposure.  The examiner opined that in reviewing the records, 
most of the appellant's pulmonary disease had been related to 
chronic obstructive lung disease, with an asthmatic component 
which more likely than not was secondary to his smoking 
history.  In this regard, the examiner noted that in the 
February 1998 private medical statement from Dr. Kim, Dr. Kim 
indicated that the appellant had COPD from his cigarette 
smoking.  According to the examiner, in the literature, there 
was some mention that asbestos exposure could cause some 
small airways disease but it was usually mild in nature and 
the more severe disease had been in patients that had 
documented asbestosis, not just asbestos exposure like the 
appellant.  In regard to asbestosis, the examiner opined that 
it did not appear that the appellant had any evidence for 
asbestosis based on radiographic and biopsy information.  In 
addition, the appellant had a second medical problem and that 
was lung cancer which required resection of his right lower 
lobe.  In that specimen, there was evidence of emphysema, 
most likely secondary to smoking as noted above, and there 
was no evidence of asbestos bodies or asbestosis.  Cigarette 
smoking was clearly the major risk factor for lung cancer and 
smokers had anywhere from a 10 to 30-fold higher risk of lung 
cancer over a lifetime nonsmoker.  The examiner further 
opined that it was most likely that cigarette smoking was 
responsible for the appellant's lung cancer.  According to 
the examiner, having said that, however, occupational 
exposure to asbestos also carried an increased risk of lung 
cancer.  However, the examiner stated that there was no way 
that he could give an exact percentage of risk or likelihood.  
There were some investigators that had questioned the casual 
relationship between occupational asbestos exposure and lung 
cancer.  There were statements in the literature about 
asbestos exposed patients without asbestosis very rarely 
developing lung cancer.  However, those facts had not been 
absolutely verified in the literature.  Certainly, the 
increased risk of lung cancer associated with asbestos 
exposure was greatly magnified by the exposure to cigarette 
smoke and "the risk of lung cancer [was] stated to be 
multiplicative when you combine the exposure of asbestos and 
cigarette smoking in any one patient."  Asbestos exposure in 
the absence of smoking history was associated with a 6-fold 
relative risk.  Cigarette smoking without a history of 
asbestos exposure was associated with an 11-fold increased 
risk, and then the risk for cigarette smokers with a history 
of asbestos exposure had a 59 to 60-fold increase.  It was 
stated that workers with documented asbestosis were at a 
greater risk.  Therefore, it was the examiner's opinion that 
the appellant's COPD was secondary to his cigarette smoking 
and unlikely due to his asbestos exposure.  The examiner 
further opined that the question of the appellant's right 
lung cancer was much more likely to be related to the 
appellant's smoking history.  However, the examiner noted 
that the appellant's asbestos exposure did increase the 
appellant's risk for developing a lung cancer.  According to 
the examiner, because the appellant did not have asbestosis, 
that risk was reduced further.  The examiner noted that he 
could not with certainty give an opinion as to how much the 
asbestos exposure related to the development of the 
appellant's lung cancer.  However, as stated above, the 
literature did suggest that there was a multiplicative risk 
when cigarette smokers were also exposed to asbestos.

In light of the above, the Board gives significant weight to 
the opinion from the VA examiner from the appellant's March 
2005 VA examination because it is clearly based on a review 
of the entire record and is consistent with the available 
evidence.  The examiner recognized the fact that the evidence 
of record is negative for any actual radiographic findings of 
asbestosis.  The examiner also recognized the fact that there 
was no evidence of asbestos bodies or asbestosis in the 
pathology slides of the appellant's lung tumor.  Following a 
review of the appellant's claims file, the examiner opined 
that the appellant's COPD was secondary to his cigarette 
smoking and unlikely due to his asbestos exposure.  The 
examiner further opined that the question of the appellant's 
right lung cancer was much more likely to be related to the 
appellant's smoking history.  

The Board recognizes that there is a part of the March 2005 
VA examiner's opinion that is speculative.  In this regard, 
the March 2005 VA examiner stated that although the 
appellant's asbestos exposure increased the appellant's risk 
for developing a lung cancer, he could not with certainty 
give an opinion as to how much the asbestos exposure related 
to the development of the appellant's lung cancer.  To the 
extent that this part of the March 2005 VA examiner's opinion 
is offered to show that the appellant's currently diagnosed 
carcinoma of the right lung is related to his in-service 
asbestos exposure, the Board finds that this part is 
speculative, and as previously stated, a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2005).  

In this case, due consideration has been given to the 
appellant's statements that his current COPD and carcinoma of 
the right lung are related to his period of active military 
service, specifically to his in-service asbestos exposure.  
The appellant is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
appellant has specialized medical training so as to be 
competent to render a medical opinion.

In this case, the Board acknowledges that the appellant had 
exposure to asbestos in the Navy.  However, the appellant's 
service medical records are negative for any complaints or 
findings of COPD and/or carcinoma of the right lung.  The 
first medical evidence of record of COPD is in October 1977, 
approximately 18 years after the appellant's separation from 
the military.  In addition, the first medical evidence of 
record of carcinoma of the right lung is in May 1996, 
approximately 37 years after the appellant's discharge.  The 
Board also notes that the weight of the credible medical 
evidence shows that the appellant's COPD and carcinoma of the 
right lung were not due to in-service asbestos exposure; 
rather, they were most likely due to the appellant's smoking 
history.  Moreover, there is also no evidence of record 
suggesting that the appellant's COPD and/or carcinoma of the 
right lung are otherwise related to his active service.  
Therefore, in light of the above, the Board finds that the 
weight of the credible evidence establishes that the 
appellant's current COPD and carcinoma of the right lung 
began many years after service and were not caused by any 
incident of service including asbestos exposure.  The claimed 
conditions were not incurred in or aggravated by service.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the benefit-of-the-doubt doctrine, but finds that 
the record does not provide even an approximate balance of 
negative and positive evidence on the merits.  Therefore, on 
the basis of the above analysis, and after consideration of 
all of the factors, the Board finds a preponderance of the 
evidence is against the claim of service connection.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.     


ORDER

Entitlement to service connection for carcinoma of the right 
lung and chronic obstructive pulmonary disease, claimed as 
due to asbestos exposure in service, is denied.   



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


